759 N.W.2d 399 (2009)
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP, Plaintiff-Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Director of the Michigan Department of Environmental Quality, and Chief-Air Quality Division of the Michigan Department of Environmental Quality, Defendants-Appellees, and
The Detroit Edison Company and Consumers Energy Company, Intervening Defendants-Appellees.
Docket Nos. 137109, 137110. COA Nos. 282716, 282729.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the July 8, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay and other relief is DENIED. The motion for immediate consideration of that motion is GRANTED.